Citation Nr: 1647803	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  11-05 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by short term memory loss, to include as secondary to service-connected seizure disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1974 to August 1980 and from September 1984 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The matter was previously remanded by the Board in April 2014 and in September 2015. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a disability manifested by memory loss, to include as secondary to his service-connected seizure disability.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim.  

In September 2015, the Board remanded the matter for a VA examination to determine the nature and etiology of the Veteran's claimed disability manifested by memory loss.  In doing so, the VA examiner was asked to provide an opinion on whether the Veteran's diagnosed disorder was related to his period of service or was secondary to his service-connected seizure disorder.  

The report of a June 2016 VA neuropsychological examination shows that the VA examiner found that the Veteran's complaints of memory loss and impaired concentration were not attributable to a cognitive disorder, but were associated with his anxiety and depression disorders.  While the June 2016 VA examiner concluded that the Veteran's complaints of memory loss were not proximately caused or aggravated by his service-connected seizure disability, the VA examiner failed to discuss whether the Veteran's memory loss complaints attributed to his anxiety and depression disorders was directly related to his period of service.   A remand is needed to obtain another VA medical opinion on whether the Veteran has a current psychiatric disorder, manifested by memory complaints, that is directly related to his period of service to ensure compliance with the prior 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Notably, the Veteran's service treatment records contain the report of a November 1994 Gulf War Illness Evaluation, which included a neuropsychological evaluation.  The report shows that the clinical findings demonstrated that the Veteran endorsed symptoms of memory and concentration impairments, and the examining physician felt these deficits were "likely related to his moderate depression, poor sleep patterns, excessive work schedule, and somatic complaints."  However, subsequent service treatment records do not show any mental health complaints, and the Veteran received a normal psychiatric evaluation at the January 1996 examination prior separation.  

In addition, the report of a July 1996 VA psychiatric examination shows that the Veteran complained of memory and concentration impairment, but there was no evidence of memory impairment on clinical evaluation.  He was assessed with obsessive compulsive disorder.  However, the examiner noted that the Veteran's claims folder and medical records were not available for review in conjunction with the examination report.  Subsequent post-service treatment records continue to show the Veteran complained of memory loss, impaired concentration, and sleep impairment, as well as show findings of depression and anxiety.  

Given the Veteran's in-service clinical findings as well as his post-service complaints, the Board finds that a VA medical opinion is needed to determine whether the Veteran has a current psychiatric disorder manifested by complaints of memory loss that first manifested during his period of service, or is otherwise related to his period of service. 

The Board acknowledges that the Veteran has asserted that the June 2016 VA examiner was unprofessional and behaved inappropriately during the clinical evaluation, and he further asserted that the 2016 VA examination results were inadequate.  See July 2016 statement in support of the case.  In consideration of the Veteran's assertions regarding the June 2016 VA examiner, the matter is being remanded for a VA examination as opposed to only an addendum medical statement.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination with appropriate specialist to determine whether the Veteran has a current acquired psychiatric disorder manifested by memory loss that is attributable to his period of service.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis. 

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide a written response to the following:

a) Does the Veteran have a current acquired psychiatric disorder that is manifested by complaints of memory loss and concentration impairment.

b) For any acquired psychiatric disorder identified, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder had an onset during the Veteran's period of service or is related otherwise related to his period of service.  In doing so, the VA examiner is asked to discuss the findings contained in the reports of the November 1994 service Gulf War Evaluation, the July 1996 VA psychiatric examination, the June 2014 private neuropsychiatric evaluation, and the June 2016 VA neuropsychiatric examination.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

2. Thereafter, ensure any other development deemed warranted is performed and readjudicate the Veteran's claims. If a complete grant of any benefit requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




